 

 

ORIGINAL

 

DOCKET No. ‘19 CR 337 (O 7) : DEFENDANT Todd Capser

AUSA Ben Schrier wo DEF.’S COUNSEL Philip Weinstein
woe OlreraInep Wi reperar perenpers CL) cia (1 pReseNTMENT ONLY
Oo INTERPRETER NEEDED :
Q . gd DEFENDANT WAIFVES PRETRIAL REPORT
ORule5 WRule9 ORule 5(c)(3) O Detention Hrg. DATE OF ARREST 5/8/19 in Montag [I VOCL. SURR.

a TIME OF ARREST C1 on writ
C1) Other: Aue TIME.OF PRESENTMENT 4:45 pm

 

BAIL DISPOSITION
a CI SEE SEP. ORDER
(C1 DETENTION ON CONSENT W/O PREJUDICE oO DETENTION: RISK OF FLIGHT/DANGER [ISEE TRANSCRIPT
[1 DETENTION HEARING SCHEDULED FOR:
7] AGREED CONDITIONS OF RELEASE-:
C1 DEF. RELEASED ON OWN RECOGNIZANCE
100.000 PRB: 2 “ERP
C1 SECURED BY $ CASH/PROPERTY:
MW] TRAVEL RESTRICTED TO SDNY/EDNY/D Motitana (and poitits in between for purposes of travel}
CO TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
VW] SURRENDER TRAVEL DOCUMENTS. (& NO NEW APPLICATIONS)

 

 

MIPRETRIAL SUPERVISION: CIREGULAR LIstRicr MAS DIRECTED BY PRETRIAL SERVICES
C1 DRUG TESTING/TREATMT AS DIRECTED BY PTS [MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
C] DEF. TO SUBMIT TO URINALYSIS: IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

UO HOME INCARCERATION CIHOME DETENTION CICURFEW MIELECTRONIC MONITORING [IGPS
CIDEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

fl DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] oO DEF. TO CONTINUE OR START EDUCATION PROGRAM
i DEF. NOT 10 POS SESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

C1 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
[7 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: bond to be signed in Montana
; JES : ; REMAINING CONDITIONS TO BE MET BY:

 

 

ADDITIONAL, CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

1. Do not consume alcohol excessively
2. Surrender all firearms/licénses in residence and provide proof to PTS

3. May continue to live with:his parents but may not discuss the case with his father except in the presence of counsel
4. May not have any contact with witnesses

(7 DEF. ARRAIGNED; PLEADS NOT GUILTY |. i MZ CONFERENCE BEFORE D.J. ON 6/4/19 @10a.m
OC DEF. WAIVES INDICTMENT

Ci SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C, § 3161(h)(7) UNTIL

For Rule 5(c) 3) Cases: : z
C1 IDENTITY HEARING WAIVED. . oO DEFENDANT TO BE REMOVED
C1] PRELIMINARY HEARING IN SDNY WAIVED CICONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING a : _. DIONDEFENDANT’S CONSENT

DATE: 5/30/2019 4 Ne i vo |
: Ho UNFTED SHATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) — COURT FILE =: PINK - U.S. ATTORNEY"S OFFICE "YELLOW — 1.8, MARSHAL GREEN - PRETRIAL SERVICES AGENCY
Rev'd 2016 : : :

   
